DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, 13-15, 17-19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All of the independent claims are amended to recite “wherein the first light source has a brightness level that is higher than the second light source”. It does not appear that this feature is supported by the originally filed specification and is therefore considered new matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurose et al. (US 2011/0042591 A1) in view of Singh (US 2012/0169910 A1), and Rowe (US 2012/0067955 A1).
Regarding claim 1, Kurose teaches a handheld barcode reader (abstract, Fig. 1), comprising:
a housing defining an opening (13, 17);
an exit window disposed in the opening of the housing (17);
a first light source disposed within the housing (31);
a polarizing filter (32) disposed in front of the first light source to cause a polarized light beam to illuminate a direct part marking (DPM) code on an object (Fig. 3A shows what could be considered a “direct part marking”); a second light source disposed within the housing (22), and arranged to output a nonpolarized light beam via a transparent portion of the exit window [0018]; receiving optics configured to receive reflected light from the object and including light representative of the DPM code via a partially polarized receiving window (36, 37, 38); an optical sensor configured to sense the reflected light via the receiving optics and generate image data (38); and
a processor configured to process the image data to decode and read the DPM code (24).

Singh teaches the receiving optics including both a polarized spectral region and a non-polarized spectral region (Fig. 25, [0148]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide both regions in the receiving optics because it allows both polarized light signals and luminance signals representing non-polarized light to be obtained from a target (paragraph 0148 of Singh).
Rowe teaches wherein the first light source has a brightness level that is higher than the second light source (different color lights will produce different “brightness levels” – Fig. 5); and a third light source (Fig. 2, three sources 204) and a diffusive transmitting surface through which the third light source directs a light beam to produce a diffusive light beam [0100] relative to the polarized light beam of the first light source and the non-polarized light beam of the second light source [0101].
Therefore it would have been obvious to use a third, diffused light source as discussed by  Rowe because it allows for more effective symbol image acquisition under a variety of conditions (paragraphs 0008 and 0009 of Rowe).
Regarding claim 2, Kurose teaches wherein the first and second light sources output light beams over different spectral ranges [0012].
Regarding claim 3, Kurose teaches wherein a dominant wavelength of the first light source is within a polarized spectral region of the partially polarized receiving window, and wherein a dominant wavelength of the second light source is within the non-polarized spectral region of the partially polarized receiving window, and wherein a dominant wavelength of the third light source is within the non-polarized spectral region of the partially polarized receiving window [0018].
Regarding claim 4, Kurose teaches wherein the polarizing filter is a portion of the exit window (Fig. 2).

Regarding claim 10, Kurose teaches wherein the electronics are configured to automatically sequentially and mutually exclusively turn on at least two light sources to capture sequential images of the DPM indicia (Fig. 9A, Fig. 9B).
Regarding claim 11, these claims are analogous to the claims above and are therefore also taught by Kurose.
Regarding claim 13, Kurose teaches wherein generating a first light beam includes generating a first light beam including a dominant wavelength within a polarized spectral region of the partially polarized receiving window [0012], and
wherein generating a second light beam includes generating a second light beam including a dominant wavelength within a non-polarized spectral region of the partially polarized receiving window [0018]; and
wherein outputting the diffused light beam includes generating a third light beam including a dominant wavelength within the non-polarized spectral region of the partially polarized receiving window [0062] (window at least partially provides diffused light).
Regarding claims 14 and 15, these claims are analogous to the claims above, and are therefore also taught by Kurose.
Regarding claim 21, Kurose teaches wherein the electronics are configured to power two of the first, second, or third light sources simultaneously [0068].
Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurose as modified by Singh and Rowe and further in view of Lebaschi et al. (US 2013/00221101 A1).

Kurose lacks the details of the powering.
Lebaschi teaches further comprising electronics configured to mutually exclusively power the first, second, and third light sources, wherein the electronics are user configurable to turn on the first light source or the second light source, wherein the electronics are configured to automatically turn on at least one of the first, second, or third light sources (Claim 8 of Lebaschi).
Therefore it would have been obvious to one of ordinary skill in the art to selectively power the light sources because it allows the use to emphasize the identification feature not usually readable under white light, and to compare the captured images to expected results.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Rowe and are required by the amendment regarding the third light source.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876